EXHIBIT 10.2

 

ENTRAVISION COMMUNICATIONS CORPORATION

 

2000 OMNIBUS EQUITY INCENTIVE PLAN

 

NOTICE OF STOCK OPTION GRANT

AND STOCK OPTION AGREEMENT

 

You have been granted the following option to purchase Class A Common Stock of
Entravision Communications Corporation, a Delaware corporation (the “Company”):

 

Name of Optionee:    _________________ Total Number of Shares Granted:   
             Incentive Stock Options (ID#            )                  
Nonstatutory Stock Options (ID #            ) Exercise Price Per Share:   
$                                      Date of Grant:    _________________
Vesting Commencement Date:    _________________ Vesting Schedule:    Total
Number of Shares Granted will vest at         % per year for          year[s] as
follows:      _________________ Expiration Date:                        , 20    

 

By the signature of the Company’s representative below, this option is granted
under and governed by the terms and conditions of the 2000 Omnibus Equity
Incentive Plan (the “Plan”) and the Stock Option Agreement, both of which are
attached to and made a part of this document.

 

ENTRAVISION COMMUNICATIONS CORPORATION

 

By:

 

Name:

 

Title:



--------------------------------------------------------------------------------

ENTRAVISION COMMUNICATIONS CORPORATION

 

2000 OMNIBUS EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

Tax Treatment

This option is intended to be an incentive stock option under Section 422 of the
Internal Revenue Code or a nonstatutory option, as provided in the Notice of
Stock Option Grant.

 

Vesting

This option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant. In addition, this option becomes exercisable in full if either of
the following events occurs:

 

 

•     your service as an employee, consultant or director of the Company or a
subsidiary of the Company terminates because of death, total and permanent
disability or retirement or after age 65; or

 

 

•     the Company is subject to a “Change in Control” (as defined in the Plan)
while you are an employee, consultant or director of the Company or a subsidiary
of the Company. However, the following rules apply:

 

 

•     If this option is designated as an incentive stock option in the Notice of
Stock Option Grant, the acceleration of exercisability will not occur without
your written consent.

 

 

•     If the Company and the other party to the transaction constituting a
Change in Control agree that the transaction is to be treated as a “pooling of
interests” for financial reporting purposes, and if the transaction in fact is
so treated, then the acceleration of exercisability will not occur to the extent
that the Company’s independent accountants and the other party’s independent
accountants each determine in good faith that the acceleration would preclude
the use of “pooling of interests” accounting.

 

 

No additional shares become exercisable after your service as an employee,
consultant or director of the Company or a subsidiary of the Company has
terminated for any reason.

 

Term

This option expires in any event at the close of business at Company
headquarters on the day before the tenth (10th) anniversary of the Date of
Grant, as shown in the Notice of Stock Option Grant. (It will expire earlier if
your service terminates, as described below.)

 

Regular Termination

If your service as an employee, consultant or director of the Company or a
subsidiary of the Company terminates for any

 

2



--------------------------------------------------------------------------------

 

reason except death or total and permanent disability, then this option will
expire at the close of business at Company headquarters on the date three (3)
months after your termination date. The Company determines when your service
terminates for this purpose.

 

Death

If you die as an employee, consultant or director of the Company or a subsidiary
of the Company, then this option will expire at the close of business at Company
headquarters on the date twelve (12) months after the date of death.

 

Disability

If your service as an employee, consultant or director of the Company or a
subsidiary of the Company terminates because of your total and permanent
disability, then this option will expire at the close of business at Company
headquarters on the date twelve (12) months after your termination date.

 

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one (1) year.

 

Leaves of Absence

For purposes of this option, your service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of service is
required by the terms of the leave or by applicable law. But your service
terminates when the approved leave ends, unless you immediately return to active
work.

 

Restrictions on Exercise

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

 

Notice of Exercise

When you wish to exercise this option, you must notify Mellon Investor Services
by filing the proper exercise worksheet at the address given on the worksheet.
Your worksheet must specify how many shares you wish to purchase. The worksheet
will be effective when it is received by Mellon Investor Services. If someone
else wants to exercise this option after your death, that person must prove to
the Company’s satisfaction that he or she is entitled to do so.

 

Withholding Taxes and Stock Withholding

You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise. These arrangements may include withholding shares
of Company stock that otherwise would be issued to you when you exercise this
option. The value of these shares, determined as of the effective date of the
option exercise, will be applied to the withholding taxes.

 

 

3



--------------------------------------------------------------------------------

Restrictions on Resale

By accepting this Agreement, you agree not to sell any option shares at a time
when applicable laws, Company policies or an agreement between the Company and
its underwriters prohibit a sale. This restriction will apply as long as you are
an employee, consultant or director of the Company or a subsidiary of the
Company.

 

Transfer of Option

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a written beneficiary designation. Such a designation must be filed with
the Company on the proper form and will be recognized only if it is received at
Company headquarters before your death.

 

Retention Rights

Your option or this Agreement do not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your service at any time, with or
without cause.

 

Stockholder Rights

You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company and paying the exercise price. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
option, except as described in the Plan.

 

Adjustments

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this option and the exercise price per
share may be adjusted pursuant to the Plan.

 

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice of law provisions).

 

The Plan and Other Agreements

The text of the Plan is incorporated in this Agreement by reference.

 

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement, signed by both parties.

 

BY ACCEPTING THIS NOTICE OF STOCK OPTION GRANT THROUGH MELLON

INVESTOR SERVICES, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED THEREIN, IN THIS AGREEMENT AND IN THE PLAN.

 

 

4